DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/19/2021 has been entered.

Information Disclosure Statement
Information Disclosure Statement (IDS) submitted on 07/28/2021 is considered and signed IDS form is attached.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kloos (6,132,858).

Regarding claim 20, Kloos discloses a polymeric dope solution comprising cellulose diacetate (i.e. degree of substitution of 2), acetone (solvent) and propylene glycol (solvent), wherein cellulose diacetate is present is 9.6 wt% (see col. 6-7, lines 66-2 and col. 4, lines 16-36). That is, solid content is 9.6 wt%. The polymeric dope solution has a viscosity of 1050 centipoise (see col. 7, lines 11-12). The polymeric dope solution do not contain plasticizer. The polymeric dope solution is coated on a paper web (see col. 7, lines 13-15). That is, the polymeric dope solution comprising cellulose diacetate is a cellulose acetate coating formulation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 3-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (JP 2015039870 A cited in IDS) in view of Combs et al. (US 2015/0361311 A1 cited in IDS), as evidenced by Cleveland et al. (US 2007/0184220 A1 cited in IDS). It is noted that the disclosures of Yoshida et al. are based on a machine translation of the reference which is included in this action.

Regarding claims 1, 4-6 and 11, Yoshida et al. disclose a composite film (coated substrate) comprising layer A (a substrate) and layer B (coating layer) (see Abstract). The layer A is composed of a thermoplastic biopolymer, i.e. the substrate comprises plastic and biodegradable (see Abstract and page 2, paragraph 2). The layer A can be made of polylactic acid (see page 2, paragraph 4). As evidenced by Cleveland et al., polylactic acid is compostable material (see paragraph 0011). Accordingly, layer A (i.e. substrate) is compostable. The layer B is composed of a water-soluble polymer such as cellulose acetate (see page 3, paragraph 2). The layer B can be outermost layer (see page 4, paragraph 2). The surface of the composite 
Yoshida et al. disclose the total thickness of the composite film (coated substrate) is 3 microns or more (see page 3, paragraph 6). The thickness of layer A (substrate) is 5 to 100 nm, i.e. 0.005 to 0.1 microns (see page 3, paragraph 5). Accordingly, the thickness of layer B (coating) is 2.995 microns or more (2.995 = 3 – 0.005) or the thickness of layer B (coating) is 2.9 microns or more (2.9 = 3 - 0.1).
Yoshida et al. do not disclose the coating layer (layer B) having a glass transition temperature (Tg) of at least 140 C. Yoshida et al. do not disclose the coating layer comprises plasticizer.
Combs et al. disclose a HPCA (highly plasticized cellulose acetates) comprising a cellulose acetate and high concentration of plasticizer (see paragraphs 0008, 0010). The HPCA is environmentally degradable (see paragraph 0010). The HPCA has glass transition temperature of about 190 C or less (see paragraph 0066). Further, the HPCA having higher glass transition temperature may be more stiff and/or brittle than those having moderate to low glass transition temperatures (see paragraph 0065). 
In light of motivation for using HPCA comprising cellulose acetate and high concentration of plasticizer, wherein HPCA has glass transition temperature of about 190 C disclosed by Combs et al. as described above, it therefore would have been obvious to one of ordinary skill in the art to use HPCA comprising cellulose acetate and high concentration of plasticizer, wherein HPCA has glass transition temperature of about 190 C of Combs et al. as the cellulose acetate in Yoshida et al. in order to improve environmental degradability as well as obtain desired stiffness, and thereby arrive at the claimed invention.
Alternatively, as taught by Combs et al, it would have been obvious to one of ordinary skill in the art to add plasticizer in layer B in order to obtain desired glass transition temperature 
Accordingly, Yoshida et al. in view of Combs et al. disclose coating layer comprising HPCA that is biodegradable. Therefore, the coating layer of Yoshida et al. in view of Combs et al. is biodegradable. Alternatively, given that Yoshida et al. in view of Combs et al. disclose coating layer identical to that presently claimed, it is obvious or inherent that the coating layer of Yoshida et al. in view of Combs et al. is biodegradable.

Regarding claims 3, 7, 8 and 10, Yoshida et al. in view of Combs et al. disclose the coated substrate as set forth above. The coating layer (layer B) of Yoshida et al. in view of Combs et al. is identical to that presently claimed. Therefore, it is inherent or obvious that the coating layer of Yoshida et al. in view of Combs et al. has presently claimed properties.

Regarding claim 9, Yoshida et al. disclose the composite film (coated substrate) comprising layers A/B/A/B, wherein layer A is substrate and B is coating layer (see page 4, paragraph 2). Accordingly, layer B (coating layer) is on a top and a bottom of surface of layer A (substrate).

Claims 1, 3-11 and 21-29 are rejected under 35 U.S.C. 103 as being unpatentable over Sebastian et al. (US 2012/0305015 A1) in view of Combs et al. (US 2015/0361311 A1 cited in IDS).

Regarding claims 1, 3-11 and 21-29, Sebastian et al. disclose a biodegradable paper substrate coated with plasticized cellulose acetate, i.e. a coated substrate (see Abstract). That is, a coating layer of plasticized cellulose acetate is the outermost layer. Further, coating layer comprising cellulose acetate dispersion can be applied to both front surface and back surface of 
Sebastian et al. do not disclose the coating layer having a glass transition temperature (Tg) of at least 140 C. Sebastian et al. do not disclose a thickness of the coating layer.
Combs et al. disclose a HPCA (highly plasticized cellulose acetates) comprising a cellulose acetate and high concentration of plasticizer (see paragraphs 0008, 0010). The HPCA is environmentally degradable (see paragraph 0010). The HPCA has glass transition temperature of about 190 C or less (see paragraph 0066). Further, the HPCA having higher glass transition temperature may be more stiff and/or brittle than those having moderate to low glass transition temperatures (see paragraph 0065). 
In light of motivation for using HPCA comprising cellulose acetate and high concentration of plasticizer, wherein HPCA has glass transition temperature of about 190 C disclosed by Combs et al. as described above, it therefore would have been obvious to one of ordinary skill in the art to use HPCA comprising cellulose acetate and high concentration of plasticizer, wherein HPCA has glass transition temperature of about 190 C of Combs et al. as the cellulose acetate in Sebastian et al. in order to improve environmental degradability as well as obtain desired stiffness, and thereby arrive at the claimed invention.
Sebastian et al. in view of Combs et al. disclose the coated substrate as set forth above. Further, Combs et al. disclose HPCA (highly plasticized cellulose acetates) can be in laminate form on a substrate having a thickness of 15 to 500 microns, i.e. HPCA can be a film (see paragraphs 0084, 0085, 0089). Higher plasticizer allows more uniform thickness and thinner 
In light of motivation for using HPCA film having thickness of 15 to 500 microns disclosed by Combs et al. as described above, it therefore would have been obvious to one of ordinary skill in the art to use coating layer comprising HPCA having a thickness of 15 to 500 microns in Sebastian et al. in view of Combs et al. depending on desired flexibility, stiffness and chemical resistance by varying plasticizer concentration, and thereby arrive at the claimed invention.
Sebastian et al. in view of Combs et al. disclose coating layer comprising HPCA that is biodegradable. Therefore, the coating layer of Sebastian et al. in view of Combs et al. is biodegradable. Alternatively, given that Sebastian et al. in view of Combs et al. disclose coating layer identical to that presently claimed, it is obvious or inherent that the coating layer of Sebastian et al. in view of Combs et al. is biodegradable. Further, given that the coating layer of Sebastian et al. in view of Combs et al. is identical to that presently claimed, it is inherent or obvious that the coating layer of Sebastian et al. in view of Combs et al. has presently claimed properties.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Steiner et al. (5,047,180).

Regarding claim 20, Steiner et al. disclose a composition or a dope comprising cellulose ester and solvent, wherein the composition contains no plasticizer, solid level of up to 14 wt% cellulose ester and cellulose ester having degree of substitution of 2.0 to 2.9 (see col. 4, lines 27-36 and col. 4, lines 55-57). The cellulose ester having degree of substitution of 2.0 reads on cellulose diacetate.
Steiner et al. disclose the viscosity of dope can be controlled by varying solid level, temperature of the dope or viscosity modifying additives (see col. 4, lines 42-47). If the dope is too thin, it will form good spherical droplets, however the droplets will flatten upon impact and if dope is too thick, the dope may not readily form a suitable mist of droplets or if the droplets do form, they will be too viscous to form spheres while dropping (see col. 4, lines 47-54). 
Therefore, as taught by Steiner et al., it would have been obvious to one of the ordinary skills in the art to use viscosity including presently claimed by varying solid level, temperature of dope or viscosity modifying agent in order to get desired spherical shape of droplet, and thereby arrive at the claimed invention.
While there is no disclosure that the composition or dope is a cellulose acetate coating formulation as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”.  Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. a cellulose acetate coating formulation, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art composition or dope and further that the prior art structure which is a composition or dope identical to that set forth in the present claims is capable of performing the recited purpose or intended use.
In light of the overlap between the claimed coating formulation and that disclosed by Steiner et al., it would have been obvious to one of ordinary skill in the art to use a coating formulation that is both disclosed by Steiner et al. and is encompassed within the scope of the present claims, and thereby arrive at the claimed invention.

Response to Arguments
Applicant's arguments filed 07/19/2021 have been fully considered. In light of amendments, new grounds of rejections are set forth above. All arguments except as set forth below are moot in light of new grounds of rejections.

Applicants argue that even using the Office’s calculations for the thickness, a thickness from 10 to 100 microns is not disclosed by Yoshida.
However, as set forth above, Yoshida disclose a thickness of 2.995 microns or more or thickness 2.9 microns or more. The thickness disclosed by Yoshida overlaps with that presently claimed. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384.  The examiner can normally be reached on M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KRUPA SHUKLA/Examiner, Art Unit 1787 

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787